Community National




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       January 9, 2015

                                    No. 04-14-00540-CV

                              Levi and Michelle MCKENZIE,
                                        Appellants

                                             v.

                           COMMUNITY NATIONAL BANK,
                                   Appellee

                 From the 38th Judicial District Court, Medina County, Texas
                              Trial Court No. 13-05-21843-CV
                     The Honorable Camile G. Dubose, Judge Presiding


                                       ORDER
         The Appellee’s Motion for Extension of Time to file Brief is GRANTED. The appellee’s
brief is due on February 13, 2015.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court